Citation Nr: 0014991	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
malignant melanoma of the left shoulder to include the 
question of whether it is the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claim of 
service connection for a malignant melanoma as a result of 
exposure to herbicides. 

In January 1999 the veteran was notified of a scheduled 
personal hearing at a local RO in February 1999 pursuant to 
the veteran's December 1998 request for such a hearing.  The 
record also shows that the veteran failed to appear at this 
hearing.  


FINDING OF FACT

The veteran's claim of service connection for residuals of a 
malignant melanoma of the left shoulder is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well grounded claim 
of service connection for residuals of a malignant melanoma.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's period of active duty included a tour of duty 
in Vietnam from March 1969 to February 1970.  

In January 1998 the veteran underwent excision of a pigmented 
plaque on his left posterior shoulder.  The lesion was 
approximately 2.5 centimeters in diameter.  The veteran 
contends that this lesion was malignant and caused by his 
exposure to herbicides while serving in Vietnam.

A veteran, who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) (1999).  The diseases 
that are listed under 38 C.F.R. § 3.309(e) include chloracne 
or other related diseases, Hodgkin's disease, multiple 
myeloma, nonHodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, certain 
respiratory cancers and soft-tissue sarcoma. 

In addition to presumptive service connection for exposure to 
herbicides under § 3.309(e), service connection would still 
be warranted if the veteran's present disabilities were shown 
by medical evidence to have been secondary to his exposure to 
herbicides in service.  Combee v. Brown, 34 F.3d 1039, 1043-
1945 (Fed.Cir.1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).

It must initially be determined whether the veteran has met 
his burden of submitting evidence sufficient to justify a 
belief that his claim of service connection is well grounded.  
In order for him to meet this burden, he must submit evidence 
sufficient to justify a belief that his claim is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

A well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The RO received a June 1998 medical statement from Joseph F. 
Hakas, M.D., who related that the veteran had been exposed to 
Agent Orange in service and had a malignant melanoma excised 
from his left shoulder.  He said that he noted the surgical 
scars.  He also said that skin exposure to excessive sun, 
chemicals and mechanical irritation increased the risk of a 
skin lesion becoming malignant as well as emotional stress, 
and that the veteran experienced all of these factors while 
on military duty in Vietnam.

Dr. Hakas' medical opinion suggests a link between the 
veteran's claimed excised malignant melanoma and his service 
in Vietnam thus making the claim plausible.  Caluza, supra; 
Combee, supra; McCartt, supra.  While there are no medical 
records such as a pathological report that actually shows 
that the veteran's left shoulder lesion was malignant, the 
statement from Dr. Hakas that it was malignant is presumed to 
be true for purposes of determining whether the claim is 
well-grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
For these reasons and in view of the uniquely low threshold 
for well grounding claims, the veteran's claim of service 
connection for residuals of a malignant melanoma of the left 
shoulder is well grounded.  See Hensley v. West, 99-7029 (May 
2000).


ORDER

As the veteran's claim of service connection for residuals of 
a malignant melanoma of the left shoulder is well grounded, 
the appeal is allowed subject to further action as discussed 
below.


REMAND

Further medical development is warranted for the veteran's 
claim of service connection for residuals of a malignant 
melanoma of the left shoulder in view of the Board's finding 
that the claim is plausible.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997); Caluza, supra.  Such development requires 
that missing private medical records be obtained.  These 
records are particularly important in order to confirm that 
the veteran's left shoulder lesion was actually malignant.  
Although Dr. Hakas said in a June 1998 medical record that 
the veteran's excised melanoma on his left shoulder in 
December 1997 was malignant, he also said that he did not 
begin treating the veteran until June 1, 1998, but that he 
saw the surgical scars.  Thus it unclear whether he is basing 
his report of malignancy on the veteran's report, or on 
medical records that are not in the claims file.  In 
addition, Dr. Hakas said that the veteran's previous family 
physician, Helen W. Gurson, had passed away in November 1997.  
This leaves open the possibility that Dr. Gurson's records 
are still available as well as a requirement that they be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

There are also missing VA treatment records in the record.  
This is evident by a January 1998 treatment records showing 
that the veteran had a lesion on his left shoulder excised 
and noting that the veteran was to return in two weeks for 
suture removal and to discuss pathology.  The claims file is 
devoid of this follow-up record.  An attempt should be made 
to obtain all VA dermatology records.  Murincsak, supra.

Lastly, the veteran should be afforded a VA examination for a 
more definitive opinion regarding a possible link between the 
alleged malignant melanoma and service.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request copies of 
records of any examination or treatment, 
VA or non-VA, that the veteran received 
for his claimed malignant melanoma.  Such 
records should include all VA dermatology 
records as well as relevant treatment 
records from Drs. Gurson and Hakas.  The 
RO should follow the procedures set forth 
in 38 C.F.R. § 3.159 (1999) in obtaining 
these records.  All records obtained 
should be associated with the claims 
file.

2.  Next, the veteran should be afforded 
a VA dermatology examination.  Any tests 
deemed appropriate should be conducted.  
The examiner should be asked to review 
the claims file and a copy of this 
remand, examine the veteran, and provide 
an opinion as to whether the veteran had 
a malignant melanoma of the left 
shoulder.  The examiner should also be 
asked to provide an opinion as to whether 
it is at least as likely as not that such 
a condition is related to an event in 
service, including exposure to sun, 
herbicides or stress.  The examiner 
should set forth in detail all findings 
that provide a basis for his or her 
opinion.  

3.  If it is determined that it is at 
least as likely as not that the skin 
disorder was related to herbicide 
exposure, then the RO should send this 
case, including a copy of service 
personnel records, to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged herbicide exposure.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
residuals of a malignant melanoma of the 
left shoulder.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this remand is to obtain addition information and 
to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate conclusion warranted in this case.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



